Exhibit 10.1

The Hanover Insurance Group, Inc.

2008-2009 Compensation of Non-Employee Directors

— For the annual service period beginning on May 13, 2008, the date of the 2008
Annual Meeting of Shareholders—

 

Standard Fees

  

Description

Annual Director Retainer   

- Stock Component

   - $60,000 valuation    - Granted on May 13, 2008. Issued pursuant to
Company’s 2006 Long-Term Incentive Plan (the “2006 Plan”)

- Cash Component

   - $30,000    - Payable on or after May 13, 2008 Board Meeting Fee    - $2,200
per meeting attended in person    - $1,100 per meeting attended telephonically
Committee Meeting Fee    - $1,500 per Committee meeting attended in person    -
$750 per Committee meeting attended telephonically    - Meetings of the
independent directors designated as meetings of the Committee of Independent
Directors (the “CID”) are to be compensated as a meeting of the Board, provided,
however, meetings of the CID that are held in conjunction with Board meetings
are not to be separately compensated. Committee Chairperson Annual Retainer    -
$7,500 for the chairperson of the Nominating and Corporate Governance Committee,
payable on or after May 13, 2008    - $10,000 for the chairperson of the
Compensation Committee, payable on or after May 13, 2008    - $15,000 for the
chairperson of the Audit Committee, payable on or after May 13, 2008 Chairman of
the Board Retainer   

- $75,000

- Payable on or after May 13, 2008

Other

     Deferred Compensation Plan    - Directors may defer receipt of their cash
and stock compensation. Deferred cash amounts are accrued in a memorandum
account that is credited with interest derived from the so-called General
Agreement on Tariffs and Trade (GATT) Rate (4.52% in 2008). At the election of
each director, cash deferrals of meeting fees and retainers may be converted to
Common Stock of the Company with such stock issued pursuant to the 2006 Plan
Conversion Program    - At the election of each director, cash meeting fees and
retainers may be converted into Common Stock of the Company with such stock
issued pursuant to the 2006 Plan Reimbursable Expenses    - Travel and related
expenses incurred in connection with service on the Board of Directors and its
Committees Matching Charitable Contributions    - Company will provide matching
contributions to qualified charitable organizations up to $5,000 per director
per year